Citation Nr: 0700498	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, from May 1984 to July 1991, and from July 1994 to June 
1997.  He died in September 2002.  The appellant is the 
former spouse and custodian of the veteran's minor children. 

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal of a March 2003 
rating decision of the Regional Office (RO).

Appellate review of the claim for Dependents' Educational 
Assistance is deferred until the claim of service connection 
for the cause of the veteran's death is decided.

The claim of service connection for the cause of death is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND 

According to the death certificate, in September 2002, the 
veteran died and the fatal disease was chondrosarcoma of the 
left hip.  



At the time of the veteran's death, service connection was in 
effect for: major depression, degenerative disc disease of 
the lumbar spine, varicose veins of right lower extremity, a 
deviated nasal septum, right ulnar neuritis, right shoulder 
impingement syndrome, degenerative joint disease of the right 
great toe, tinnitus, and a surgical scar. 

On VA examination in December 1997, the veteran stated that 
he was evaluated for left hip and lower iliotibial tract 
discomfort during service and since then he has had 
occasional discomfort and diminished sensation in the upper 
left leg.  The impression was left lateral leg discomfort 
associated with occasional numbness of unknown etiology with 
no objective findings of radiculopathy.  X-rays revealed 
osteophytes and disc space narrowing at L2-3. 

VA records document left-sided back and thigh pain in October 
2000. 

Private medical records, dated from December 2001 to February 
2002, disclose a history of progressive pain in the left back 
and sacroiliac joint since 1995 with no suspicious X-ray 
findings but an MRI in November 2001 revealed a tumor in the 
left side of the sacrum and a biopsy of the tumor in December 
2001 revealed chondrosarcoma.  

In statements, dated in 2006, an Associate Professor of Texas 
Chiropractic College and a psychiatric nurse essentially 
stated the veteran's service-connected physical and 
psychiatric disabilities contributed to his death.  

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development under the 
duty to assist is required.  Accordingly, the case is 
REMANDED for the following action:



1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the inpatient records from the 
Brooke Army Medical Center at Fort Sam 
Houston, Texas, from July 1994 to June 
1997. 

3. Arrange to have the veteran's file 
reviewed by a VA oncologist.  With due 
regard to accepted medical principles, 
pertaining to the history, manifestations, 
clinical course, and character of 
chondrosarcoma, the oncologist is asked to 
comment on the following: 

a. What is the clinical significance of 
left hip and lower iliotibial tract 
discomfort of unknown etiology, which 
was documented in six months after 
service, and the subsequent history of 
progressive pain in the left back and 
sacroiliac joint since 1995 as to the 
onset of chondrosarcoma, which was 
first documented by MRI in November 
2001?  Stated differently, whether it 
is at least as likely as not that 
chondrosarcoma had onset in 1997 or 
earlier? 

In formulating the medical 
opinion, the oncologist is asked 
to consider that the term "at 
least as likely as not" does not 
mean "within the realm of 
possibility," rather it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of onset 


in 1997 or earlier during service 
as it is to find against onset 
during service or after June 1998, 
the end of the one-year period 
after service. 

b. Did a service-connected disability or 
any combination of service-connected 
disabilities contribute to the cause of 
the veteran's death?  The service-
connected disabilities were major 
depression, degenerative disc disease of 
the lumbar spine, varicose veins of 
right lower extremity, a deviated nasal 
septum, right ulnar neuritis, right 
shoulder impingement syndrome, 
degenerative joint disease of the right 
great toe, tinnitus, and a surgical 
scare. 

A contributory cause of death is 
inherently one not related to the 
principal cause.  In determining 
whether a service-connected 
disability contributed to death, 
it must be shown that it 
contributed substantially or 
materially; that it combined to 
cause death; that it aided or lent 
assistance to the production of 
death.  It is not sufficient to 
show that it casually shared in 
producing death, but rather it 
must be shown that there was a 
causal connection. 

c. Was chondrosarcoma, which by its 
very nature so overwhelming that 
eventual death was anticipated 
irrespective of coexisting conditions, 
and, if so, consider whether there may 
be a reasonable basis for holding that 
a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In 
this situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

4. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



